The opinion of the court was delivered by
Dawson, J.:
The plaintiff was injured in the course of his employment as a section laborer on the defendant’s interstate railway track. His petition alleged facts sufficient to constitute a cause of action under either the federal employers’ liability act, the Kansas workmen’s compensation act, or the Kansas railroad employers’ liability act, and' perhaps under the common law. On motion of defendant, plaintiff was required to elect what law he would rely upon for a recovery, and he chose to base his right of action on the workmen’s compensation act. Under that election, of course, the allegations' of the petition charging the employer with negligence became immaterial, and the cause proceeded to judgment upon the evidence relating to plaintiff's injuries.
Judgment was entered for plaintiff on December 9, 1916, at which time the trial court followed the best light then available on the law of the case — that line of decisions which held that until congress should see fit to legislate on the subject of compensation for injuries to workmen engaged in interstate com-, merce where their employers were not at fault, that field might properly be occupied by state legislation. (Rounsaville v. Cen*294tral R. R. Co., 87 N. J. L. 371; Matter of Winfield v. N. Y. C. & H. R. R. R. Co., 216 N. Y. 284, Ann. Cas. 1916A, 817.) Since then, however, the Winfield case, supra, has been reversed by the supreme court of the United States (New York Central R. R. Co. v. Winfield, 244 U. S. 147), that court deciding that the liabilities of interstate railroad companies to' make compensation for personal injuries to their employees engaged in interstate commerce are regulated both inclusively and exclusively by the federal employers’ liability act, and that no field remains for state legislation on this subject “even in respect of injuries occurring without fault, as to which the federal act provides no remedy.” (Syl. ¶ 1.)
It is therefore needless to discuss the subject, and it must be held that our state workmen’s compensation act does not extend to cases where workmen engaged in interstate commerce are injured in the course of their employment without their employer’s fault.
Reversed and remanded with instructions to enter judgment for defendant.